 



Exhibit 10.59
FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT
This First Amendment to the Employment Agreement dated as of May 22, 2003 (the
“Employment Agreement”) by and between Robert H. Moone and State Auto Financial
Corporation is entered into and effective the 11th day of May, 2005.
Background Information
Robert H. Moone (“Executive”) is currently serving as Chairman, President and
Chief Executive Officer of State Auto, pursuant to the terms and provisions of
the Employment Agreement.
The parties to the Employment Agreement desire to amend the Employment Agreement
as of the effective date hereof, as set forth above, in the manner set forth
herein.
Statement of Agreement
Intending to be legally bound hereby and in consideration of the mutual
covenants set forth herein, the parties hereby agree to amend the Employment
Agreement as follows:

  1.   Recitals; Definitions. The Background Information contained in the
Agreement and in the Background Information to this Amendment are each hereby
incorporated by reference into the body of this Amendment. Capitalized terms not
otherwise defined in this Amendment shall have the meanings set forth in the
Agreement. All references in the Agreement to “this Agreement” shall be deemed
to refer to the Agreement as amended hereby.     2.   Amendment of the
Agreement. Subject to the satisfaction of the condition set forth in Section 4
below, effective as of the date first written above, the Agreement shall be
deemed amended and supplemented by this Amendment. To the extent not expressly
amended or supplemented by this Amendment, the terms and provisions of the
Agreement shall remain in full force and effect without alteration for the
remaining term thereof. Until the deemed effective date of this Amendment as set
forth in Section 4 below, the Agreement shall be deemed to have governed the
rights and obligations of the parties thereto in accordance therewith, without
taking into account the amendments contemplated hereby.

3.  Change to Article II(B).
Article II(B) Term is hereby deleted in its entirety and replaced by the
following:
(B) Term.
Executive’s employment and the initial term of this Agreement shall be for a
period commencing on the date hereof (“Commencement Date”), and ending on
May 31, 2006, unless terminated at an earlier date pursuant to an event
described in Article IV of this Agreement (referred to hereafter as the
“Employment Period”). This

 



--------------------------------------------------------------------------------



 



Agreement may be renewed at the end of the term hereof for a period of up to one
additional year, provided the parties mutually agree in writing to such
renewal.The absence of a renewal offers no basis for either party to make any
claim against the other for damages described herein. It is further understood
and agreed that should Executive’s successor be named and elected by the Board
of Directors to serve as Chief Executive Officer prior to May 31, 2006,
Executive agrees to resign his offices and director’s positions concurrent with
the election of a successor Chief Executive Officer and Executive shall continue
to be paid the salary and bonus otherwise contemplated by the Employment
Agreement through May 31, 2006, which shall be the effective date of Executive’s
retirement.

  4.   Effectiveness. This Amendment shall be deemed effective as of May 11,
2005, upon the unanimous approval of the Board of Directors of State Auto.
Unless and until such approval is received, this Amendment shall not bind the
parties hereto or amend or supplement the Agreement.     5.   Reaffirmation of
Balance of the Agreement. Except as expressly amended hereby, the Agreement is
hereby reaffirmed by the parties hereto. All terms and provisions of Article X
of the Agreement shall apply to and be deemed incorporated into this Amendment.

          IN WITNESS WHEREOF, each of the parties hereto has subscribed its name
below effective as of the date first above written.

             
 
  Attest   State Auto Financial Corporation    
 
           
 
  By /s/ John R. Lowther   By /s/William J. Lhota    
 
           
 
           
 
  John R. Lowther, Secretary   William J. Lhota, Chairman    
 
           
 
      Compensation Committee    
 
           
 
      Executive    
 
           
 
      /s/ Robert H. Moone    
 
           
 
      Robert H. Moone    
 
            Amendmen/first Amd to RHM 5-03 employment agrmt

 